l)1Si’lISS; Opinion issued   January   S. 2013




                                             In The
                                Qniirt ot   pcih
                       .ITifth Thstrict nI exa at alla

                                       No. 05-12-01587-CV


                    ANIERISOUTH MANAGEMENT, L.P., Appellant

                                                 V.

                                 SABINO ARANA, Appellee


                     On Appeal from the 193rd Judicial 1)istrict Court
                                  Dallas County, Texas
                             Trial Court Cause No. 12-2302


                             MEMORANDUM OPINION
              Before Chief Justice Wright and Justices Francis and Lang-Miers

      The Court has before it appellant’s motion to dismiss appeal. See TEx. R. App. P. 42.1(a).

We GRANT the motion and DiSMISS the appeal.




                                                          PER CURIAM

121587F.P05
                                         0
                                    tiiirt LifAppcah
                          lit!!   h&tnrt   uf cxa at a1!as

                                      JUDGMENT
AMERISOUTH MANAGEMENT. L.P..                     Appeal from the 193rd Judicial District
Appellant                                        Court of Dallas County. Texas. (Tr.CtNo.
                                                 12-2302).
No. 05-12-01587-CV           V.                  Opinion delivered per curiam hefire Chief
                                                 Justice Wright and Justices Francis and
SABIN() ARANA, Appellee                          Lang-Miers.


    Based on the Court’s opinion of this date, this appeal is DISMISSED. The parties are
ORDERED to bear their own costs of this appeal.




Judgment entered January 8, 2013.


                                                                      -




                                                      / —‘-----—--,   —


                                                 C ARLY(WRFH
                                                 CHIFF TLS11CE
                                                  /
                                                      /